Citation Nr: 1811743	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  08-09 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a shrapnel wound of the neck.

[A separate decision has been issued with respect to entitlement to service connection for diabetes mellitus.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the Veteran's March 2016 Form 9 Substantive Appeal, he requested a Board hearing.  In January 2018, the Board was informed that the Veteran sought to cancel his Board hearing.  As a result, the hearing request is deemed withdrawn.

As noted, the Board has issued a separate decision with respect to the Veteran's compensation claim for diabetes mellitus, as the Veteran is represented by a private attorney in that matter.  The VA Form 21-22a submitted by the private attorney specifically limited representation to the matter of entitlement to service connection for diabetes mellitus.  A previous VA Form 21-22a indicates that the American Legion represents the Veteran for all other matters.


FINDINGS OF FACT

The Veteran does not have residuals of a shrapnel wound of the neck.


CONCLUSION OF LAW

Residuals of a shrapnel wound of the neck were not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran submitted a compensation claim for residuals of a shrapnel wound to the neck in May 2012.  At the time, the Veteran was service-connected for scars of left temple, cheeks, and left forehead as the result of an in-service injury.

Service treatment records document treatment for injuries to the cheeks and left temple as the result of mortar fire.  The injuries were sustained in August 1969.  Service treatment records do not indicate any injury to the neck as a result of this incident.  At the Veteran's June 1971 separation examination, clinical evaluation revealed a normal neck.

At a September 2013 VA examination, the examiner confirmed that service treatment records did not document treatment or diagnosis of residuals of a shrapnel wound to the neck.  At the examination, the Veteran reported that he recently found out that there is shrapnel still in his neck.  The examiner notes an October 2009 private treatment record documenting "metallic densities consistent with bullet slugs that project over the skull and right cheek."  There is no reference to shrapnel in the neck.  The examiner concluded that there was "no objective evidence of shrapnel wound or any residuals of shrapnel to the neck.  There was no objective evidence of any scar in the neck upon examination.  

The Board notes the October 2009 private treatment record indicated by the VA examiner.  This treatment record indicates multilevel degenerative disc and facet disease, but does not link this to the Veteran's service.

A March 2010 VA treatment record notes that the Veteran received private treatment for "whiplash" in September 2009 after a motor vehicle accident.  Neck pain reportedly resolved.


The Veteran was wounded in action and the provisions of 38 U.S.C. § 1154(b) are applicable.  In addition, he is competent to report that there was a wound to the neck in addition to the other recognized wounds.  We accept his report that he was wounded.  In addition, he is competent to report that a professional told him he has residuals.  We find his reports credible.  

However, section 1154 addresses what happened then (in combat).  The law still requires disability. 

To the extent that the Veteran has claimed residuals of shrapnel wounds of the neck, the Board finds that the opinion of the VA medical examiner outweighs the Veteran's lay assertions.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The VA examiner's determination that the Veteran does not have any residuals of a shrapnel wound to the neck is based on appropriate physical examination and diagnostic testing performed recently, within the claims period.  Private treatment records submitted by the Veteran do not document any residuals of shrapnel wounds of the neck.  

Here, we are presented with the Veteran's report of what he has been told.  Even when credible, the objective and supported evidence establishes that there are no residuals, to include residuals of an entrance wound, a scar or a retained foreign body.  The Veteran's own report is far less probative and less credible than the objective examinations prepared by skilled professionals.

Having reviewed the medical evidence of record, the Board finds that the Veteran does not have any residuals of a shrapnel wound of the neck, and has not had such a disability at any time during the claims period.  McClain, supra.  In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra. 

The preponderance of the evidence establishes that the Veteran does not have residuals of a shrapnel wound of the neck, and has not had such a disorder at any time during the pendency of this claim.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

With respect to the degenerative changes of the neck documented by the Veteran's private treatment records, the Board notes that the Veteran's compensation claim has focused on an assertion that shrapnel remains in his neck.  To be clear, however, there is no evidence that the Veteran's degenerative disc and facet disease of the neck is related to the Veteran's active service.  There is no evidence of a shrapnel wound to the neck.

There is no reliable evidence linking this disorder to service.  The contemporaneous records establish that there were no documented manifestations of such a disorder in service, the spine was normal upon separation, and there were no manifestations of arthritis within one year of separation.  Degenerative changes of the neck were not "noted" during service within the meaning of section 3.303(b).  The Veteran has not asserted a continuity of any symptoms related to this disorder.  The evidence does not establish that arthritis was manifest to a compensable degree with one year of separation. 38 C.F.R. §§ 3.307; 3.309.  As noted previously, the Veteran's compensation claim has focused on the assertion that there is shrapnel still in his neck, which has been contradicted by the medical evidence of record.


ORDER

Entitlement to service connection for residuals of a shrapnel wound of the neck.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


